American Beacon Advisors, Inc. 4151 Amon Carter Blvd. MD 2450 Fort Worth, TX 76155 September 7, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Beacon Funds File Nos. 033-11387 and 811-04984 Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 497(e) of the Securities Act of 1933, as amended, are exhibits containing risk/return summary information in interactive data format for American Beacon Stephens Small Cap Growth Fund and American Beacon Stephens Mid-Cap Growth Fund (“Funds”), each a series of American Beacon Funds.The exhibits reflect updated risk/return summary information for the Funds, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on August 22, 2012 (Accession Number: 0000809593-12-000078). This filing is a refiling of the transmission previously made and accepted on September 7, 2012 (Accession Number: 0000898432-12-000998) which, due to a technical error, did not include the relevant exhibits containing risk/return summary information in interactive data format. If you have any questions or comments concerning the foregoing, please call me at (817) 391-6170. Very truly yours, /s/ Rosemary Behan Rosemary Behan Attachments cc: John Okray American Beacon Advisors, Inc. Francine J. Rosenberger K&L Gates LLP
